Citation Nr: 1146800	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-17 019	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine with spondylosis. 

3.  Entitlement to service connection for associated sensorimotor peripheral neuropathy of the upper extremities. 

4.  Entitlement to service connection for associated sensorimotor peripheral neuropathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife and friends


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from October 2006 and September 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In support of his claims, the Veteran and others testified at hearings at the RO in May 2008 and July 2009.  The initial hearing was before a local Decision Review Officer (DRO), whereas the more recent hearing was before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

Following that most recent hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304.

The Board subsequently remanded the claims to the RO in May 2010 via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - in particular, to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed disabilities, but especially in terms of whether they are attributable to or date back to his military service and specific events in question as a paratrooper.

The Veteran had this requested VA compensation examination in June 2010, and the VA examiner provided the requested medical opinion.

The Veteran since has submitted an additional May 2011 letter from a private physician, B.C., M.D., who also earlier had commented in May 2008, but, as the Board explained when remanding these claims in May 2010, had not provided or discussed any underlying medical rationale for his opinion.  And he again did not in even this most recent May 2011 letter.

The Veteran also submitted additional lay statements in May 2011, both from him personally and two others attesting to having known him for a number of years, to also having worked with him, to him having to miss work on several occasions on account of the disabilities at issue, and to these disabilities purportedly being the result of his time in the military and the activities he was required to do.  He again waived his right to have the RO/AMC initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.  As well, he submitted a VA Form 21-22 designating the Disabled American Veterans (DAV) as his new representative in this appeal, rather than The American Legion (AL) that previously had represented him, including at the time of the Board's May 2010 remand.  And although an AL representative since has submitted additional argument in September 2011, apparently mistakenly under the impression that organization was still representing him in this appeal, so, too, has the DAV even more recently in November 2011.



FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current cervical and lumbar spine disability and associated upper and lower extremity sensorimotor peripheral neuropathy are less likely than not related to his military service, and specifically to paratrooping (repeated jumps) and parachuting injury in one incident especially.


CONCLUSION OF LAW

These claimed disabilities are not due to disease or injury incurred in or aggravated by his military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of letters to the Veteran in August 2006 and June 2008.  The letters informed him of the information and evidence required to substantiate his claims, apprised him of his and VA's respective responsibilities in obtaining this supporting evidence, and discussed the "downstream" disability-rating and effective-date elements of his claims.  So he has received all required VCAA notice.  The United States Supreme Court has made clear that any error in VCAA notice (assuming there is one), should not be presumed prejudicial, instead, determined on a case-specific basis, and that the burden of establishing error resides with the Veteran, as the pleading party, rather than VA.  Moreover, the error must be unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice or, for that matter, made any such pleading or allegation.  Therefore, the Board finds that VA has met its duty-to-notify obligation.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he and his representative have identified as possibly pertinent, including the service treatment records (STRs) and 
post-service VA and private medical evaluation and treatment records.  In his most recent May 2011 statement in support of claim (on VA Form 21-4138) and response to the April 2011 supplemental statement of the case (SSOC), the Veteran indicated he did not have any additional evidence regarding his appeal.  Therefore, to expedite processing of his claims, he requested immediate return of his claims to the Board.  And in the event he subsequently submitted additional evidence, he waived his right to have his case again remanded (sent back) to the RO as the Agency of Original Jurisdiction (AOJ), choosing instead to have the Board consider any new evidence in the first instance and proceed with the adjudication of his appeal.  See again 38 C.F.R. §§ 20.800, 20.1304.

In other portions of this evidence, including especially on the May 2011 statement in support of claim (on VA Form 21-4138), the Veteran reiterated having sustained relevant injuries during his military service, including while parachuting from an aircraft while in paratrooper school in Germany and to having been checked by medics and sent to the doctor for evaluation.  He therefore alleged that his complete military medical records (i.e., all of his STRs) have not been obtained.  His STRs are in the file, however, and appear to be complete.

Also pursuant to the Board's May 2010 remand directive, the Veteran had a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed disabilities, but especially in terms of whether they are attributable to or date back to his military service and specific events in question as a paratrooper.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He had this requested VA compensation examination in June 2010, and the designated VA examiner provided the requested medical nexus opinion, which is responsive to the questions posed in the Board's remand regarding this determinative issue of causation.  So there has been compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.


II.  General Statutes, Regulations and Caselaw Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system and arthritis are chronic conditions, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


A disorder is service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.


III.  Whether Service Connection is Warranted

As the Board previously acknowledged and discussed when remanding these claims in May 2010, VA Medical Center (VAMC) and private outpatient treatment records confirm the Veteran has received diagnoses of degenerative disc disease (DDD) affecting the cervical and lumbosacral segments of his spine with lumbosacral spondylosis and associated sensorimotor peripheral neuropathy of his upper and lower extremities.  So there is no disputing he has these claimed conditions.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes current diagnoses of the conditions claimed and that, in the absence of this proof, there can be no valid claims).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of the application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Consequently, as the Board also previously explained, the determinative issue is whether these current disorders are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Veteran attributes these claimed disorders to repeatedly parachuting during his military service as a paratrooper in an Infantry Airborne Division and especially to one incident in particular when he was injured when had a hard landing after his parachute inverted.  And as already alluded to, he continued to maintain in his most recent May 2011 statement in support of claim (on VA Form 21-4138) that he did, in fact, suffer these injuries in service - which he added necessitated being checked by medics and then being sent to the doctor for further evaluation.  Also, during his most recent VA compensation examination in June 2010, on remand, he pointed out that the headaches that were documented during service is evidence that his cervical spine disability began after and as a result of this injury.

His STRs do not document any such injury or incident during his military service, however, and he indicated during his February 1965 pre-induction and November 1965 induction examinations that he had suffered from severe headaches in years past, so even before becoming a paratrooper in service.  He explained during that November 1965 induction examination that he had sustained a prior head injury 14 years earlier, although the evaluating enlistment physician did not find this as having resulted in any disqualifying disability.  But, still, there is this documented history of headaches even prior to the alleged parachuting activity and injury in service.

This notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Veteran testified under oath during his July 2009 hearing before the Board regarding the circumstances of that purported parachuting injury in service, and he has submitted written statements - including, as mentioned, in May 2011, recounting that incident as well as statements from two men who purportedly served in the military with him.  These statements indicate he graduated from Airborne School as a paratrooper.  He also submitted a letter dated in October 1967 confirming he was a member of the 1st Battalion 509th Infantry Airborne.

This specific injury in question, however, when his parachute inverted, is said to have occurred while parachuting from an aircraft while in paratrooper school in Germany, so admittedly not while engaged in combat against enemy forces.  It therefore is reasonable to have the expectation of some documentation of his claimed medical evaluation and treatment after that incident, that is, in addition to the lay statements he has submitted concerning the incident, including from the two men who purportedly served in the military with him.  And although his STRs confirm he was treated on at least 2 occasions for headaches, they were associated with other maladies, not a parachuting injury.  In April 1967, he was treated for left arm swelling, and Darvon was prescribed.  Five days later, when seen for follow up, he continued his complaints, but an X-ray was considered normal.  He was put on limited duty for an unspecified amount of time.  During the July 1967 examination performed in anticipation of his separation from service, he reported that he had occasional post-traumatic headaches - since a concussion at the age of five, so in reference to the head injury prior to service, not in relation to or as a result of his subsequent activity and injury as a paratrooper in service.  Also, when filling out his medical history questionnaire form, he noted a history of frequent or severe headaches.  But on this same form, he specifically denied a history of recurrent back pain and, otherwise, his musculoskeletal system including his spine, arms, and legs were considered entirely normal during that examination.  In August 1967, he was seen for a possible inguinal hernia; however, no hernia was found.

These several records concerning his service, when there was no mention whatsoever of any parachuting injury of the type now alleged, much less of consequent disability that could have been chronic (permanent), were at a time when there was no incentive, financial or otherwise, to give anything other than the history as it had occurred.  So this is probative evidence tending to go against the notion that the Veteran sustained relevant injury in service and, even if he did, that it necessarily resulted in chronic residual disability inasmuch as he, himself, gave no indication of any consequent disability when subsequently examined and evaluated during service.  Contemporaneous medical findings may be given more probative weight than contrary evidence, such as that provided by him and the others that have spoken out on his behalf, offered many years later - long after the fact.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  And while the Board cannot conclude that his lay testimony concerning these claimed events in service lacks credibility merely because he is an interested party, the Board certainly is free to discount the probative value of his lay testimony offered long after the fact when, as here, it is inconsistent with statements and history he gave during his service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


There also is no indication of the claimed disabilities until many years after service, either in the way of a relevant complaint (e.g., notably symptom) or objective clinical finding such as a pertinent diagnosis.  The record contains VA and private medical records that date back to 2003.  But for the most part, prior to late 2004, these records show the Veteran was receiving treatment for a variety of other unrelated disorders, most significantly for coronary artery disease (CAD).  The VA treatment records show that in September 2003 he wanted to establish treatment for the CAD.  The clinical records of his private physician (B.C., M.D.) show that, in December 2003, the Veteran complained of left hand numbness that he indicated had been ongoing since the previous Friday.  The suspected cause was carpal tunnel syndrome (CTS), but further diagnostic testing was recommended.  A nerve conduction velocity (NCV) study was performed later that month, which revealed severe left ulnar conduction deficit across the left elbow.  He continued to undergo extensive testing by both VA and his private physician for continuing back pain and neurological dysfunction of the extremities.   

A VA treatment record dated in March 2004 shows the Veteran underwent left ulnar nerve release subsequent to his last evaluation.  A September 2004 VA treatment record contains a diagnosis of DDD, but no other explanation is provided, including regarding its etiology.  During follow-up VA treatment for the heart disability in April 2005, a physician noted the Veteran's complaints suggested lumbar radiculopathy.  Radiological studies were recommended.  And an April 2005 VA MRI of the lumbar spine confirmed the DDD, which was reaffirmed later by additional private X-rays and MRIs.  

Private medical records dated in January 2006 show the Veteran underwent neurological evaluation due to a three-year history of slowly progressive extremity sensory disturbances, so dating back to 2003.  In providing the diagnostic assessment the examiner noted that the sensory disturbances were consistent with a diagnosis of a mild-to-moderate sensorimotor peripheral polyneuropathy associated with history of B12 deficiency and a monoclonal gammopathy.  

Eventually, a report of a private September 2006 cervical spine X-ray revealed osteoporosis and DDD.  
But as for whether these current disabilities are attributable to the Veteran's military service and, in particular, to the type of activity and injury he says he had in service as a paratrooper, the most probative evidence on this determinative issue of causation is unfavorable to his claims.

As support for his claims, the Veteran submitted medical opinions dated in May 2008 from his private physician, B.C., M.D., who determined the Veteran's current disabilities were caused by his past various military duties, including paratrooping.  In providing this opinion, Dr. B.C. did not review the Veteran's claims file for the pertinent medical and other history or provide any supporting rationale. 

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a medical opinion as "immaterial" where there was no indication the physician had reviewed the claimant's STRs or any other relevant documents that would have enabled him to form an opinion on service connection on an independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of the claims file, an opinion as to etiology of an underlying disorder can be no better than the facts alleged by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant). 

But in a later decision, Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility. 

In another even more precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure had compromised the value of the medical opinion. 

By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

In this particular case at hand, the problem with the May 2008 private medical opinion is that it is based primarily, if not exclusively, on the Veteran's self-reported history of a relevant injury in service - which, as already explained, given the alleged extent of the injury and the circumstances surrounding it, and the fact that it admittedly did not occur in combat (rather, during training), seems should have been otherwise documented more contemporaneous to when that injury supposedly occurred.  Additionally, of equal or even greater significance, this commenting physician (Dr. B.C.) did not discuss or otherwise account for the fact that the Veteran's STRs make absolutely no reference whatsoever (again, either in the way of a relevant subjective complaint or objective clinical finding) to consequent neck, back or associated peripheral neuropathy disability involving his upper and lower extremities.  The absence of any relevant symptoms, treatment or diagnosis during service, while not altogether dispositive, lessens the probative value of this opinion.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Moreover, the absence of any relevant symptoms, treatment or diagnosis even for many ensuing years (indeed, decades) after service further lessens the probative value of this opinion.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

Even as laymen, however, the Veteran and the others that have spoken out on his behalf are competent to attest to him having experienced pain and other symptoms during service and during the many years since as a result of these disabilities.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also, again, 38 C.F.R. § 3.159(a)(2).

Ultimately, though, when determining the probative value of the Veteran's lay testimony and that of the others mentioned, the Board also will have to determine whether this lay testimony is also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Therefore, since there was evidence of current disabilities, and competent lay evidence of a relevant injury in service, but no medically competent nexus opinion, the Board remanded the claims in May 2010 for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's current disabilities are a residual of the purported parachuting injury and activity (repeated jumps) in service versus other unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(20; and 38 C.F.R. § 3.159(c)(4).  The Federal Circuit Court has held that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).



Pursuant to this May 2010 remand directive, the Veteran had a VA examination in June 2010.  During the examination he reported that, beginning in the 1980s, he had complained of headaches and radiating neck pain.  He also indicated that he was advised by his doctor that he had migraine headaches, however, eventually a MRI revealed his neck disorder.  He intimated that his headaches in service were related to his cervical spine disability.

In regards to his low back disability, the Veteran also reported that he has had back pain since being treated for a hernia in 1967.  He also pointed out that he made over 13 parachute jumps while in service.  As well, he described the particular incident in question when his parachute inverted and he had a hard landing.  He also described another incident in which he injured his left arm when it became entangled in the static line.  He believes it caused nerve damage and was the onset of his polyneuropathy.  

After taking into consideration the Veteran's contentions, however, the VA examiner determined that it was unlikely (less likely than not) that the Veteran's claimed disabilities were related to his military service, and specifically to paratrooping (repeated jumps) and the parachuting injury in the one incident especially.  In providing his rationale for finding the Veteran's polyneuropathy unrelated to his service, this VA examiner cited the extensive period of time before the Veteran had complaints or received treatment for sensorimotor peripheral polyneuropathy.  He also agreed with the Veteran's private physician's conclusions that this neuropathy, instead, is associated with a combination of other disorders including diabetes mellitus (i.e., the complication diabetic peripheral neuropathy), B12 deficiency, and monoclonal gammopathy.  In further explanation, this VA examiner cited to the fact that this disability is sensory in nature, and that it was much more plausible to consider it related to the aforementioned disorders rather than any acute or repeated spinal trauma.  He acknowledged that such an injury as the Veteran described of becoming entangled in the static line would be a plausible cause of ulnar neuropathy.  Significantly, however, this examiner indicated there was no medical data found in the claims file evidencing ulnar treatment or injury during service.  As noted, the STRs contain evidence of a left arm injury - but none involving treatment for the ulnar nerves or bone.  So this VA compensation examiner disassociated the particular type of neuropathy the Veteran has - sensory versus ulnar - from the specifically claimed injury or trauma during his military service.  This opinion therefore acknowledges possible injury in service, but explains why such an injury could not likely have resulted in the type of neuropathy the Veteran now has.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In providing his reasoning in regards to the cervical spine disability, this examiner discussed the STRs and noted that the musculoskeletal system - including the spine, was considered normal during the July 1967 separation examination.  He found the Veteran's theory that his headaches are related to his cervical spine as plausible, in the process acknowledging that cervicogenic headaches are known to cause facial pain in the trigeminal sensory receptive fields, which is where the Veteran's headaches are located.  Significantly, however, he also pointed out that involvement of the C2-C3 structures are typically involved in these type headaches; whereas the Veteran's cervical spine disease involves C3-7, so other vertebrae.  Consequently, according to this commenting VA examiner, this rendered any relationship less likely, although not medically impossible (cervicogenic headaches at uptodateonline.com).  But he also added that, if the cervical spine disease was related to the Veteran's headaches, it would be expected that some degree of cervical spine disease would manifest itself directly in the years shortly after service.  And, in this case, there is no indication of cervical spine disease until the mid-2000s, so not until long after service, far removed from the events at issue.

Lastly, in providing his reasoning regarding the lumbar spine disability, this VA examiner again discussed the STRs, again noting that the musculoskeletal system - including the spine and legs, was considered normal during the July 1967 separation examination.  On this report, also observed this examiner, the Veteran replied no to the question of whether he had experienced recurrent back pain.  

And in discussing the post-service medical history regarding the low back disability, this VA examiner pointed out there is no objective evidence of back treatment until 2005, when the Veteran received an epidural for back pain, so not until some 38 years after service.  This examiner therefore found it impossible to either compare the Veteran's current back disability with any symptomatology in service or to trace any medical symptoms, examinations, or findings to the current time, in order to establish causality.

The additional letter the Veteran submitted in May 2011 from Dr. B.C. again does not provide any discussion of underlying medical rationale for associating any of the currently claimed disability with the Veteran's military service (as his earlier May 2008 letters also did not).  So just as the Board explained when remanding the claims in May 2010, this is where most of the probative value of a medical opinion is derived, not from mere review of the claims file.  See again Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The letters from this doctor, therefore, still do not provide the grounds needed to grant service connection.

The VA compensation examiner's June 2010 medical opinion is much more probative in comparison.  In deciding claims, the Board must analyze the probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Even when submitting his additional May 2011 statement on remand, Dr. D.C. did not provide any explanation or discussion of the underlying medical rationale for his opinion.  He merely indicated the time he had treated the Veteran, since 2003, and his particular ailments - namely, multiple severe medical problems that include back pain, DDD, neck pain, left arm pain and numbness, and neuropathy.  He also referenced the 2003 referral to a neurologist (Dr. V), who diagnosed the sensory motor peripheral polyneuropathy, right peroneal mononeuropathy, and left ulnar mononeuropathy.  The remainder of the letter provided the timeline of the treatment and diagnoses since 2003 and, over time, the progressive worsening (increasing intensity and severity) of these conditions, indeed, to the point that the Veteran is now, according to this doctor, unable to work, therefore resulting in his total and permanent disability.  But there was no discussion of etiology and, in particular, specific reason for linking these current disabilities to his military service - including especially to the parachuting activity, training and injury alleged, other than to say he has a "long history of problems with the cervical spine, lumbar spine, and upper extremities."  Just how long this history is, however, was not explained or specified.

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. B.C. did not point to any clinical data or any other direct evidence supporting his conclusions.  In his statements, he neither refers to the absence of any complaints or findings suggestive of spinal or neurological disease either at any time during service for such an extended time after service and its impact on any current diagnoses.  He merely indicated he has treated the Veteran since 2003, so starting some 36 years after his discharge from service.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to this doctor's opinion, as primary care provider.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, to the contrary, although the Board may not ignore the opinions of treating physicians, the Board is free to discount the probative value of these physician's statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Moreover, although the Veteran, his wife, friends and fellow servicemen have attested to him participating in parachute jumps and having cervical and back problems since service as a means of establishing the required continuity of symptomatology since service, the Board finds it significant that when reviewing his medical records from as far back as 2003, he does not report any such symptoms as then-current problems, much less an ongoing problem dating back to his service and the injuries and trauma now alleged.  In fact, as pointed out, in reviewing these private clinical records, he does not complain of back or neck pains.  

And the diagnostic assessments reported in the clinical records of his private physician as well as the VA do not make any reference to any such disabilities until 2004, when there was the initial diagnosis of DDD recorded in the VA treatment record.  In fact, the clinical records repeatedly show the Veteran only dates his spinal pain to 2005.  An April 2007 VA clinical note shows he dates his back pain to 2 years prior, so back to 2005.  Moreover, as mentioned, he specifically denied experiencing any recurrent back problems or pain when discussing his medical history during his examination given in anticipation of his discharge from service.

Still further, the Veteran reported during  his May 2008 DRO hearing that, when his left arm became entangled in the parachute line, it tore the nerves in his left arm and he was unable to use his arm for 3-4 weeks.  While a review of the April 1967 clinical record shows he was put on limited duty after injuring his left arm on a jump, there is no indication that injury was of such significance that it injured or otherwise damaged nerves.  In fact, initially, he was only given Darvon and, on follow-up 5 days later, an X-ray was negative.  This more contemporaneous evidence tends to refute the notion that he sustained severe neurological damage.  Furthermore, he certainly did not report such a significant injury during his July 1967 examination conducted only 3 months after that injury.  In fact, his neurological system was considered normal during that examination.

The Veteran also testified during his May 2008 DRO hearing that several VA doctors have linked his low back disability to his military service, to help establish the required nexus.  But there are no such medical opinions in the file.  In reviewing the VA treatment records that date from 2003, there are no such opinions recorded.  Moreover, the Court has held that the connection between what a physician said and the Veteran's layman's account of what the physician purportedly said, filtered as it was through the Veteran's lay sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Certainly, if the Veteran provides some credible indication any doctor has made this necessary linkage, then the claims would have to be revisited.  In the meantime, however, for these reasons and bases discussed, the preponderance of the evidence is against these claims, so the benefit-of-the-doubt rule does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claims for service connection for chronic disabilities of the cervical and lumbar segments of the spine, and for associated sensorimotor polyneuropathy of the upper and lower extremities, are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


